     Case: 1:19-cv-04659 Document #: 8 Filed: 10/10/19 Page 1 of 1 PageID #:15

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Plumbers' Pension Fund, Local 130, U.A, et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:19−cv−04659
                                                              Honorable Charles P. Kocoras
P.J. Fazio Plumbing & Heating Company, Inc.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


        MINUTE entry before the Honorable Charles P. Kocoras: Status hearing held.
Parties have reached settlement. This cause is hereby dismissed without prejudice and
with leave to reinstate on or before 1/10/2021 settlement is not effectuated. Said dismissal
will then become with prejudice without further order of the Court unless the complaint
has been reinstated or the time to reinstate has been extended by the Court. Civil case
terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
